Citation Nr: 0127240	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-18 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating greater than 60 
percent for residuals of a laceration of the left cubital 
sphere with median nerve and muscle damage.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The case returns following a January 2001 remand for a Board 
hearing.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's disability, residuals of a laceration of 
the left cubital sphere with median nerve and muscle damage, 
is currently evaluated at the maximum schedular rating 
available under the appropriate diagnostic code.  There is no 
evidence of frequent hospitalizations or marked interference 
with employment not already contemplated by the rating 
schedule.  

3.  The veteran's sole service-connected disability is rated 
as 60 percent disabling. 

4.  The veteran has a college degree.  He has not worked on a 
full-time basis since 1989.  His previous employment consists 
of desk jobs, including sales work.    

5.  The veteran's service-connected disability precludes him 
from securing or maintaining a substantially gainful 
occupation.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 60 
percent for residuals of a laceration of the left cubital 
sphere with median nerve and muscle damage have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.124a, 
Diagnostic Code 8515 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).     

2.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the January 1999 rating decision and 
September 1999 statement of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  With respect to the duty to assist, 
by letter dated in September 1998, the RO also informed the 
veteran and his representative of the evidence required for 
his claim and requested the necessary information.  In 
addition, the RO secured relevant medical examinations for 
the evaluation of the veteran's disability.  Although the 
veteran testified during his September 2001 Board hearing 
that he regularly sought VA care, there is no allegation that 
VA records would reflect care associated with the service-
connected disability at issue.  The Board therefore finds no 
basis for remanding the case to obtain VA records.  Finally, 
the Board notes that the veteran has had ample opportunity to 
submit evidence and argument in support of his claims.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for traumatic paralysis 
of the left median and multiple, healed cicatrices of the 
left antecubital fossa in a July 1945 rating decision and 
assigned a 20 percent disability rating.  It ultimately 
characterized the disability as stated above and increased 
the evaluation to 40 percent and then to 60 percent in rating 
actions issued in July 1948 and May 1991, respectively.  The 
RO also awarded special monthly compensation for loss of use 
of the left hand.   

The veteran submitted a claim for an increased rating and 
TDIU in August 1998.  He stated that he last worked on a 
full-time basis in 1989 and last worked in 1992.  The veteran 
indicated that he did not leave his last job because of his 
disability.  His last two positions, from 1983 to 1989, were 
in sales.  He had not sought employment since becoming too 
disabled to work.  The veteran had a college degree with no 
additional education or training.  

In connection with his claim, the veteran underwent a VA 
general medical examination in October 1998.  He described 
returned feeling to the left arm, including pain, tingling, 
and increased sensation.  The pain was fairly constant and 
affected the entire forearm, thumb, and index finger.  The 
veteran had also developed "trigger finger" of the fourth 
finger.  Examination of the left arm revealed severe 
scarring, limitation of arm extension, muscle wasting in the 
thumb, an inability to grasp with the thumb or flex the index 
finger, and contracture of the ring finger that required 
manual straightening.  The diagnosis included status post 
laceration of the median nerve and associated muscle damage 
and residuals to the left hand with subjective feelings of 
increased pain due to "regeneration" of nerves.  The 
examiner commented that the veteran had worked at desk jobs 
all of his life and opined that he was capable of sedentary 
work.  

In November 1998, the veteran was afforded a VA fee-basis 
neurology examination.  He had unchanged left arm weakness 
and numbness since the injury.  He recently developed pain in 
the volar forearm.  He felt he now had some sensation due to 
nerve regrowth.  On examination, there was breakaway weakness 
on wrist and finger movement.  There was lost or diminished 
sensation over the thumb, index, middle, and ring fingers, 
the palm and the thenar eminence, and most of the forearm.  
The examiner noted a number scars along the proximal and 
volar forearm and distal upper arm.  There was minimal 
atrophy of the thenar eminence and no interosseous atrophy.  
Strength was 0/5 in the flexor pollicis and 3-/5 in the 
abductor pollicis.  Nerve conduction studies were 
satisfactory for the superficial radial and ulnar nerves.  
The median nerve was not obtainable.  Electromyography (EMG) 
was unremarkable.  The examiner stated that the veteran's 
median nerve injury left him with severe weakness and sensory 
loss, but no other objective nerve injury.  Although he did 
not know why he had developed pain, the examiner assumed that 
it was related to the injury, perhaps due to another process 
in the forearm, i.e., scar tissue intermittently irritating 
the median nerve or a median nerve neuroma.  He did not 
believe there had been any nerve regrowth.  The examiner 
added that the veteran was very limited concerning use of his 
hand and the ability to perform certain types of work.  
However, in an addendum to the examination report, he stated 
that the veteran was capable of sedentary work.    

The report of functional ability testing performed in 
December 1998 indicated that the veteran would not tolerate 
any palpation of the anterior aspect of the left elbow.  
Numerous scars were evident on the forearm and upper arm.  
There was no visible atrophy in the hand.  The left arm 
lacked 28 degrees of full elbow extension and 54 degrees of 
full pronation.  There was also markedly limited motion of 
the thumb and index finger.  Strength ranged from reduced to 
absent in the tested muscles of the forearm, hand, and 
fingers.  The veteran had 23 pounds grip strength using the 
ring and small fingers.  He was unable to produce any force 
on pinch testing.  Testing demonstrated loss of protective 
sensation in the median nerve distribution to the hand and 
diminished light touch sensation in the proximal palm.  The 
veteran stated that he had constant pain, rated as a 6 on a 
scale to 10.  He also experienced a sharp sensation radiating 
from the forearm to his hand three to five times a day.  The 
evaluator stated that the veteran had limited use of the left 
hand due to loss of full range of motion, strength, and 
sensation.  He was unable to perform activities that required 
using the hand for anything other than gross stabilization.  

In his March 1999 notice of disagreement and September 1999 
substantive appeal, the veteran asserted that his service-
connected disability now included severe and constant pain, 
which prevented him from concentrating.  He alleged that the 
pain with lack of concentration prevented him from engaging 
in any type of employment.  During his September 2001 hearing 
before a member of the Board, the veteran offered similar 
arguments.  He added that the pain woke him and allowed him 
to sleep only two and one-half to three and one-half hours at 
a time.  

Analysis

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's left arm disability is currently evaluated as 
60 percent disabling under Diagnostic Code (Code) 8515, 
paralysis of the median nerve.  38 C.F.R. § 4.124a.  The 
maximum schedular evaluation allowed thereunder, the 60 
percent rating is assigned for complete paralysis on the 
minor side; characterized by the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances.  

As stated, the veteran is currently in receipt of the maximum 
evaluation for paralysis of the median nerve for the minor 
arm under Code 8515.  Given the nature of the original injury 
that severed the median nerve, the Board finds no other 
appropriate diagnostic code that provides for a higher 
rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Therefore, there is no basis for awarding a 
schedular rating greater than 60 percent.  

Moreover, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The rating schedule is based on the average 
impairment of earning capacity for a veteran suffering from a 
specified disability.  38 C.F.R. § 4.1.  There is no evidence 
of record showing exceptional or unusual circumstances, such 
as frequent hospitalization or interference with employment, 
to suggest that the veteran is not adequately compensated by 
the regular rating schedule.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  The Board 
emphasizes that the veteran's complaints of pain are 
contemplated by the criteria for the 60 percent rating under 
Code 8515.    

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 60 
percent for residuals of a laceration of the left cubital 
sphere with median nerve and muscle damage.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.124a, 
Code 8515.


Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In this case, the veteran's only service-connected disability 
is residuals of a laceration of the left cubital sphere with 
median nerve and muscle damage, rated as 60 percent 
disabling.  Therefore, the percentage criteria for 
entitlement to TDIU are met.  38 C.F.R. § 4.16(a).  With 
respect to the veteran's education and work experience, the 
Board notes that he has a college degree and has worked 
principally at desk jobs, including sales.  He has not worked 
on a full-time basis since 1989.  The record contains medical 
opinions indicating that the veteran was able to work in 
sedentary jobs, which apparently matches his work history.  
However, the veteran testified that he has constant pain that 
leaves him unable to concentrate and unable to sleep for more 
than a few hours at a time.  Without sufficient evidence to 
rebut it, the veteran's sworn testimony can be sufficient to 
bring the evidence into relative equipoise, such that doubt 
must be resolved in his favor.  Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  There is no evidence showing that 
the veteran does not suffer from such pain or its associated 
effects.  Therefore, resolving doubt in the veteran's favor, 
the Board finds that the evidence supports entitlement to 
TDIU.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16.      

 
ORDER

A disability rating greater than 60 percent for residuals of 
a laceration of the left cubital sphere with median nerve and 
muscle damage is denied.    

Subject to the laws and regulations governing payment of 
monetary benefits, entitlement to TDIU is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



